Schaeffer, O. J.,
dissented, as follows:
In this case I cannot concur with the majority of the court, because I think the testimony in this case shows a ratification by the stockholders of the ore contracts made by the directors with the plaintiff, and that the contract, “ Exhibit A,” creates, an equitable lien upon the mine which the plaintiff is entitled to have enforced by the appointment of a receiver or trustee by the court.
EoeemaN, J.,
delivered the opinion of the court on the appeal as to defendant McCornick.
The action of the court below in allowing the liens of respondent to take priority of that claimed by appellant, was proper, for the reason that appellant did not have any lien,, and for other reasons; but as the whole judgment has been reversed by this court in the case just decided, Erwin Davis, respondent, v. Flagstaff Company, et al., appellants, and the cause dismissed, this portion of the judgment follows that ruling, and it is therefore reversed and the cause dismissed at. cost of appellants.
Emerson, J., concurs.
Schaeffer, 0. J., dissents.
Foreman, J.,
delivered the opinion of the court on the appeal, as to defendant McFride.
The judgment of respondent was prior in right to any claim, of appellant. The action of the court in granting him a new trial, therefore, was proper. The action of the court below is-affirmed, but the cause is dismissed at appellant’s costs, in accordance with the decision of this court in the case of Erwin. *96Davis, respondent, v. Flagstaff Company et al., appellants, tbis appeal being in the same case.
Emerson, J., concurs.
Schaeffer, C. J., dissents.